~ 1
.\ D»+e: bca s,zo'§ `,

110.‘ w 10_-7;__1`278,1~¢Wolf, 418 U.S. at 557, 945, Ct. 2963.

`}.

Similar as incase citing of Orellana v. Kyle, 65 3d 29:‘the
Petitioner is seeking to have the Parole Board comply with due process

of law procedures (as well as to ex post facto requirements) in its parole
review process'. The Petitioner has been denied due process of law because

he was not given en advanced "timely" 30 day notice that’s applicable

to his 2013 10 year sentence that's under the Sept l, 1996 74"`legislative
HB 1433 statute. "An inmate is entitled to a 30 day advance l'tin)ely" notic e' `
as specified in Ex parte Retzlaff”l$$ S.W.Hd 45

,SO(Tex, Crim. App. 2004).
Traditionally, .

procedural due process protects an indiviidulas rights to be
heard at a meaningful time and in a meaningful manner'. U.S.C.A Const.S

(5-0£-33 )

The District Attorney, Susan Hawk, herself, concede with the

premise'"*;}of the "due process clause":. "Unlike Parole, Texas Mandatory
Supervision statute creates a liberty interest in release that is protected
by the Due Process Clause; see Ex parte Geiken, 28 S.W.3d 553; while a live
hearing is not required to satisfy due process, an inmate is entitled to a

meaningful opportunity to be heard before the Parole Board makes its decision

n concerning the inmate' s release' . see Ex parte Shook, 59 S.W.3d 174, 175
An inmate is entitled to notice of a 30 day aovenced '"timely period guff-

icent enough: time to submit materials on his behalf " Ex parte Retzlaff.

Yet, the District Attorney, Susan Hawk is moved to put her own
charlatan spin along the lines of the "statutorily" above quotes:

...'Whe ’Discretionary Mandatory Supervision' notice ~ clearly states

that Mandatory review hearing would take place within 60 days prior to
your projected release date.."

A£firmatively, the Petitioner concedes. z

Yet, the District Attorny's second "quote" of the DMS notice
is mere conjecture that proceeds assertions uttered out of admi-
nistrative chauvioism:

..."The DMS notice made it clear to the Applicabt that the review of
his Mandatory release in this instance case would take place no sooner
than June 8, 2015, and was actually heard on June 25, 2015.."

Blatantly hegative! the futility of the second above "quote"
is nowhere to be_found on the DMS notice, nor does it alludes to
the precision of such dates - which is to strongly insinuate an
act of camaradriecchort with the Board of Paroles (whdd!alm)em$ains
why the Applicants' 11.07 writ had been returned Oct 8, 2015 - thirty days after

mailing it to Dallas County Clerk of conviction - yet, such writ wounds up in the
hands of the Austin, 'l`x Court of Criminal Appeals clerlc, Abel Acosta; who

mysteriously forward the Applicants' 11.07 writ back to him "unprocessed") .

During the chivalrous males of the District Attorneys' "qudte§',
the pangs was taken to omit the main centural line of the DHS mmjce:

...'Records indicate you have a conviction with an offense date
afun'C&GH/UEH.

Hence, what other motive, if l might add, would an upholder of
"justice" evade the ultimatum of the DMS primary notice ~ but yet,

astutely S@lect quote V€rbatim~ that does not promote the interior

of the "due process" violation being herein contested; while the "Plain error"

of the DMS notice is clearly totally defective.
. (6-0£133

Similar it is found in Ex parte Ervin, 187 S.W.§d 386:v

... "Defendant filed a state habeas corpus petition in which he argued
that the Parole Board did incorrectly apply Tex Gov. 503.149 to his

case, rsmher than the eariier applicable sentencing statute; consq-
uently, the State ruled defendant claim cognizable in a post-ccnv -
iction habeas application; and the Board of Paroles must comply."»

\

The Petitioner hereby implores that the_Honorable court peruse

the enclosed DMS notice; exhibit__ - as its' inference clearly

states: . . ."Records indicate you have a conviction with an offense
date after 08/31/1$96.”
Hencej designating the Petitioners' 2013 lOyear burglar senmamej

\I‘\»,

whose minimum expiration MS date is 5/8/2015; despite of the fact
that such DMS notice arrived on 4/16/2015 - in stark due process error;

subsequently, such DMS notice is also satuated with an Ex Fost Facto
` violation; seeing how its' retroactivly applied to the minhmn)gnpiratdnz

zdate 8/8/2015 ~ annexex to the Petitioners’ 1989 30yearlConviction;,
jubs,eq{uem+l\zj_,,bg_+)zes}ieerc'Hn§e:-`o)ta£beDM$-»/o+ice»pvjh$;hi}l+_:ihs@.§n¢€§~$$'»CL¢QMfl_£vl/:§L\di¢iici»:en..__\_

The crux of this whole panorama can all`boil down to -`as it is
acknowledged in the DA,Susan Hawk's state response to Applicants'
11 .07 writs .."Applicants' 1989 UUMV 30 year sentence govern his release

. H
eligibility as it is thelonger of the two sentences which he must serve.

Yet, the pervading irony that atigmatize the above postulate,
is none other than the fact that the Petitioner is prohibited bylaw
from even remotely drawing inference to the fact what such was the
unlawful act of the Parole Boerd. As a matter of "jurisdiction",
by all means, procedurally such an issue must resort to ah entnnly
separate 11.07 writ of habeas corpus being thus ensued. Yet, while

the "Justice of the Peace" (1Fm DA) referee it as a foul on my pagt;

the Parole Board eiults tauntingly over their own mischief.

.§Jl$nere individual liberty interest is implicated, the Due Process
clause requires that an excutive agency adhere to the standards by
which it professes its action to be judges." Bonitto v. Bureu of Immg.

The Petitioner herein contest » the acts of the Pa.role Boards ' manip-
ulating and monopolizing the DMS HBi433; creating a retroactive dichotomy, thus,
arbitrarily extracting from my 1982%??3;e§§e - to be superimposed by rules ofrny ZOLB"r'il 23,"2615,` éh"‘;»," 'P@tici§hés"'

Dueprocess - Conc1usion:

The Petit~; oner humly relent, and wholly apelogize to the Hgnorable

court for the extent of a "due process" defense being at such length_

Perhaps the following "two" claims, as a result, has soemwhat tame;
the atmosphere and assuage the indepthnees of the aim to present a

short phase; at any rate, let it be upon the stage of such contending
woes, against the backdrop of the herein opposing odds ~ &m¢ ge
Petitioner' s puxassrights nas been highway robbed by the Board

of Paroles having reneged on its administrative law-abiding job: "f§i}_ure

to comply with State legislature statute to provide a 30 day exwence

t ime 1 y DMS no t' 1 ce; ".and +hus grA/\J.+Jhe_nelig§ehe_"see143 .

Lets not get it twisted; The 74*Legislature HB lé33 of the DMS rule

explicitly states: .."the change in law made by this .Act applies only to imzates

serving a sentence for an offense committed after Sep't_ 1, 1996 of this A¢,L-."

Hence, since the Petioner s 2013- -10year burg}any sentence is in

fact governed by this HB1433; 'why wasn’ t a timely 30 day notice
issued prior ~ to 5/8/2015 the miniumu expiration MS date? As oppxw§
'“'to having arrived and signed on 4/16/2015; erroneously being thusly

applied to the Petitioner's 1989-30 year UUMV Sentence;foe which the

embarkment upon of such "retroactive" influx brings us to the Ex Posg

Facto clai m. Hen{ce 'us+ because +he garcia B¢nrc{ Erred fm umlnwiu”`¢j APP/inj +}1€ DMS »/o+»`ce

doesn/1 n!€cea$n+n+e +he 5+¢)+@3 a_++em .+_+o mem ¢`_+3_ Ev£r iaae+ ier baird w»`+}\ 5¢1;¢{ ¥~33)

'" withstand upon
2013 10 year court case -annexed to the 115-

. ~.=~».\,
`\ w

\,
'. 1 ` ' '5:"*‘*

EX POST FACTO,RAMIFICATION

Tne judicial branch palys a complex role in the

"system" of law
and order.

Judges apply the language of the constitution and statutes
to specific court cases which often involve circumstances thatcould

not have otherwise been foreseen when such laws or conclusive arguments

|! "
_were made, however, then enacted as statute

. These judicial interp-
retations can either be of a conflictual

nature - or that of a sign~
ificant importance than even what the original text (Qnmt.)provisions v
they interpreted.

Real life issues does not always divide neatly between rq§m or

wnx@,
truth\vs. false; whereas, a matter of caution is not to pigeonhole an issue

too narrowly. It may be assume that a District_Attorney is obligated

to follow the law. But even then it is not the most natural or onhn@ry w
construction of the law - and certainly not the construction thatsud1 _a
administrators as the Parole Board might ensue to put their spin m1a
POliCY that the legislature has enacted into law ~

cuting Attorney@A)would stroll along and
terrible expense of struggling litigantS.

lt is the duty of state legislature'to ask
judiciary to "interpret" those

seeks to effectuate collective
enacted legislation;
and interprets it in

that a state prose-
}feel oblige to uphold atthe

e laws{

.and`the function of ::§
laws, When court inte

rprets statute, it
` legislatures who

w\ _
es on text of statute

literal manner - attempting to discern fair objec€'

tive meaning of the text as a whole.
Take the enactment of the revised "

House Bill 1433, that governs' the

statute. Its' ordinance states':

amended" seize 1, 1996 74“’1egisiative

"Discretionary Mandatory _Supev:vision".'`l

..'The changes in law made by this act

only a
sentences ccmnited after 1996:`

pplies to prisoners serving

...‘The instant 11.07 writ is specific `
#F10-712728(his 2
court>¢ "| .

ing issues out of
013 10 year conviction) which

waslmnnihe&ne due
Thus, the above quoted DMS 1996 statue ~'and its' every component- resides
within "jutisdiction" of the said court - and must be achmmdedg%iand
heard! The 1115 policy strictly states' "'
which

" 1 d n .. itapplies onlyi="
prec u s f

Ex post facto :

The District Attorney, Susan Hawk conceded to the fact that the
Petitioners' "ex post facto" rights has indeed been violated by
the Board of Pardons and Paroles via "incorrectly applying the
current amended Sept l, 1996 statutory rule" retroactively tolus
203.3-1.9 year burglary sentence; thus the Parole further erred 'by deny-‘
ing him the statutory "automatic? release upon its Mandatory Supe-
rvision date 8/8/2015 - a blatant "ex post facto" violation; thus
subjecting the Petitioner to a prolonger imprisonment; certainly
placing him at a grave disadvantage - thus having to endure such
day-by-day increased term deprived of his freedom - than would
have otherwise occurred had the Parole'Board simply complied to
its statutory mandates;_as a direct result of the more severe

punishment the Petioner is having to endure. Yet, to add insult

to injury; now comes the "Justice of the Peace" to close a blind

eye to such cruelities under the provincial of "jurisdiction" is

essentially just as cruel and unusual of a humiliating punisnment

being propounded than the likes of that wHich the Petitioner is

having to endure from the axis of TDCJ and the Parole Board.
§.."Indeed, courts have repeatly held that "parole eligibility is

part of the law annexed to the crime at the time of a persons' off-
ense." see Schwart v. Muncy 834 F.Zd 396, 398; also Burnside vz White,

760 F.Zd 217, 220.

tggmm_The Petitioner, admittingly, pursuing such challenge against

the Board of Paroles, a quite formidable entity, as an amateur
without the remotenessof legal assistance; and whose knowledge

of “jurisdiction" protocol is rather skimpy; hereby implore the
Honorable court to deem the herein "rebuttal”, liberally. For the
District Attorney made its contraints to notes

.."Applicant is procedurally precluded from raising issues pertaining
to a previous current conviction #F89~74322."
' 113-(.§.33\

"`} q' .'

dis extended free reigns - in spite of the law£{ ~ to manipulateznd

'interest rights..Tl

“’improper applications of

rights,

Ex post facto Cont:

.."Statutes enacted or amended after prisoner was sentenced cannot
be applied to alter conditions of or revoke those of his re-
exi.sting parole eligibility; notwithstanding that conduct  pur§ortedl
triggering application of statute occurred after its enactment " ' y
U. S. C. A. Const. Art 1;10,¢1.““#’ §

Thus, the subsisting irony lies in the fact that - although
`R

the Petitioner has been deemed "procedurally prohibited" from ~§
raising the primary issue herein pertaining to the unlawful act4
that the.Parole Board is guilty of "retroactively" applying to ll
the Petitloner’s previous 1989 30 year sentence - running concu-'
rrent with his persent 2013 10 year sentence; the former of which

_ collides, thus creating a dichotomy from which the Parole Board

“* _z

monopolize at the behest of infringing upon an offenders liberty ~"~.»a@

1a essence of "procedural errorV stems from exh

"policy" adherence - thus broueh+before the Courts

 

_only to be neglected and dismissed upon the feeble grounds of ¢`j»

>"jurisdiction" .

g

As in the case citing of wilson, 52611.8.119 S.CR atleS:

."Supreme Court ruled that a district court must first evaluate
the merits of a p}.aintiffs claim to determine if his Constitutional
rights are violated, before it proceeds to determine whether the ~.

violated right was Wlearly established at the time of incident.

Constitutional government means that when a judge is called upon
to decide the case of John Doe v. U S., he is not automatically to assume

e oovern ment. fairness to John Doe seems to require that the

judge assure him his rights under the lew, regardless of what govrnment officials

may deem expedient for the public.

How shocking, to stand before a Justice of the Peace, who pronounce|
.."Yes, Mr. Jennings, you may have presented a valid claim about your liberty interest //

but we are not going to honor it, because it would be politically or otherwise
l technicality, the courts has

to take side of th

awkward to do so.' ’..Due to some procedural Jurisdictioa
similarly turned a b].ind eye to the Petitioner§ herein legitimate ex post facto claim.

"» (MPO£€B)R¢

 

..."Ex post facto policy, although partly discretionary, is still
subject to ex post facto analysis when there are sufficently'
discrenable criteria to suggest that new retroactive policies are
g being applied against offender’s liberty interest." U.S.C. C.
Art/1;9 c1.3, 10. C l. f

The gist of the concurring situation involves the arbitrary

matter in which the Board of Paroles has shown to flectuate from
one extreme of the Petitionersl“two separate, yet, concurrent sen -
tences, thus putting the Petitioner at a grave disadvantage by the

sheer act of retnoactively ~ toying with the rudiments entail in
each opposing statute; as if to imply merely a "partial" theme of

discretion is thus being applied into the DMS scheme.

..'The ex post facto clause flatly prohibits retroactive penal
legislation." Lynce v. Mathis 117 S. Ct. 891§ ‘

The District Attorney, Susan Hawh despite of the ensuing ramifi -
cation of the Parole Boards' explicit "Plain error" trampling upon
the Petitioner's constitutionally protected liberty interest rights,
emits the slightest allowance other than to hasten with its dismissal'
of the;Petitioneris every ll.C?Zwrit claim. Under the "current sen -
tencing" doctrine, meaning that existence of one valid convictionnmy`
make unnecessary review of.other convictions when current sentence

1 of f ~

have been given.
Concurrent Sentence Doctrine:
The existence of only one valid conviction makes unnecessaryrevdnz
of other convictions which run "concurrently” with yalid conviction.U.S. v. Stovall,
825, F. 26 817; opinion amended 833 F.2d 526 Crim.law 1177.

n
Sentence is not "concurrent" where mandatory special assessmenrs
are separately imposed on each conviction." U.S.Benqq 977F¥h1915.

Moreover, the word "concurrent" means running together,'boqmuath@",
contributing to the same event - acting in conjunction,,agreeingih the
same context - co~operating, accompyin n . f `

_ _ g. East lex Fir Ins. C . . ‘
s.w. 572, 76._ o v Blum 13'

Any law is ex post facto which inflicts greater punishment than
the law annexed to the crime when committed, or which alters the
situation of the accused to his disadvantage. U.§lLA.(bnst.art.l.

9. c1. 3. and @10; Vernons' Ann. St. Const. an. 1, 16 -/Ex parte Alegria, 464
S.W.2d 868. - Const. law 197.

Hence, it is constitutionally un&uwibhato squash or preclude the

.statutory amenities annexed to the Petitioners' 1989 30 year sentence- to be Super
'liéof finame 'by the adversed rudiments Of his concur/alt 2013 10 Y@ar S€l'lf€n¢€; an unlawful '
'\ ,. - cr t ` 7 1 ' ' ‘
l t s incumbent open toth r~ the former and the'latter statute.

 

 

~‘,Ex?post`facto

Applicant is Procedurally Precluded From Raising Issues
Pretaining to #F89=74322 (~1989_30yr. concurrent case)
- ` The District Attorney

"The retuen and all suggestions made_by the Court against the

Applicants 11.07_writ may be amended by leave of court, before or
after being filed~" . °”"'” -

"Newly discovered evidence that, if prove and viewed in light
of the evidence as a whole, would be sufficient to establish by
clear and thus convincing evidence that no reasonable fact~finder
would have found the movant party guilty or in error of the offense
or by some retroactive means." '

Furthermore: §

..VTo escape dismissal a;plaintiff need not set out in details

the facts upon which a claim is based, but must allege suffic ~
ient facts to outline the cause of the action." see Marmon Group,
Inc. v. Resnord Inc. 822 F2 31, 34. , "

* On behalf ot the District Attorney's state response to Applicants'

_ 11.07 writ of habeas corpus ~ upon grounds of its denial and-dismissal
due to "procedural jurisdiction prohibittion that precludes the App-
licant from raising issues pertaining to his concurrently ran gentenc@..
#F39j743é2 30 yeare~UHMV conviction; with that of his coujoining:gg%eng§}ym

#10-712778 of 2013 10 year»burgiary conviction » to which the instant 11507 do addresses .

Thus, due to the uderlying facts herein presented to establish clear
convincing and sufficient evidence that 4 for Constitutional error, no
reasonable fact-finding insight would have otherwise reached sucha
conclusion ot dismissal of the Applicant's claim - hence, does the
Petitioner hereby request a Preliminary injunction intercede as a
referendum bases on the case citing of Ex parte Woodward,éHB SJN &5179;
Ex parte Campbells, 565 S.W. 952 - whose situation is analogous to ttuat of the
Petitioner's "jurisdiction" predicament; in faith that the Honorable
court will proceed its due process with writ of handamus if so suggest

otherwise.

Also: h ‘
.."where prisnoner was currently incarcerATED lN TDCJ in the Southern Distri¢t
of Texas and where he had been convicted in th Northern District of Texas,
jurisdiction under Federal habeas corpus statute was appropriate in

either district. see U.S.C.A @2241(@)-King v. Lynaugh, 729 F. Supp. 57

The Court of Criminal Appeals and each judge therefore shall have final
appellate and review jurisdiction in cases co-excessive_"with the limits of the
state, and its determination shall be tinal. Such ordinances is notaalnatter'<>f
right, but of sound judicial discretion enacted by Act 1965, 59 Lg. ch.722(5b),

(16~0£133)

: /.-\ 5 '

Ex Post Facto Credible Defense
against procedural jurisdiction
Prohibition:

The Petitioner shall rely upon the case citing in waldachmidt
vs. Amoco Oil Co» 92& F. Supp; as to lend credence in sustaining
the "recovery" of his "ex post facto" claim from the fate of a
dismissal; thus, substantiating the motive of "foul play",

.;4`€:»‘_ ..."Compleint must contain either direct or inferential allegations
` respecting all material elements necessary to sustain recovery uncler
some viable legal theoryf’ Waldschmidt vs. Amoco Oil Co. 924 F; SuppSS.

,;::' . In accordance to Federal Civil Judicial Procedure and Rules; p.1086,

Sec. 2243 lssuance of writ; return; hearing; decision: Hence,fmenemly\
discovered evidence that solicit "foul-play" ensuing the due process
phase of the Petitioner's 11.07 writ of habeas corpus initially met

~_t

its rendezvous fate at 133 North Riverfront Blvd TB lZ-Dallas Teras
` ` ’.\)

Countv~District Clerk - the court of'convirtion»to whom thePetitioner
. ` 1

' l via TDCJ Estes Unit Law library Indigent Postal; certified notary,_TDCJ"
\ . Law Librarian official, Ms Scott; on'€ept 8}`201SHIdsmhnuBJnm&ljudleL

as truth herein unfolds - the shrews act in which the "Courts" has
sought to be so bold.and uphold - its' obstruction of justice 4 will be

shown as being an even more severe violation of the Petitioners° Congt-
itutionally protected due process rights - than the likes of what his

,til.O7 writ cliam to blame against the Board of Parole.

Gn”bct 8?2015, the Petitioner's 11.07 writ was returned via addressed

P.O.Box 12308, Capitol Station ~ Austin, Tx; from the Court of Criminal

Appeals - "unprocessed"; by Clerk Abel Acosta; alleging that such]l.O?vmith

did dot'-,.comply ~ and must be sent to District Clerk of convi.ction. Ludicrous!

The irony - how did the Petitioner ll.O7 writ wound-up in such &nroff
jurisdiction of "Austin, Tx"; since said writ was not in "compliance",

who would forward it to a "higher Court" ~ unprocessed? As quseito
qu£y returning the defective 11.07 writ back to its original gend@r?

How bizarre, the exact same Dallas County District Clerk-court of

conviction has been caught in the act of foul~play by the sheer fact of
.N[ a procedural "jurisdiction" prohibition committed by hevbu;fomemdeithe
etit`:'toner's Bnprocessed 11.07 writ to Austin Tx;and thus, dimissed his writ nn

(FTQBBZ)P,

similar procedural jurisdiction prohibited grounds. Absurd!

 

 

Foul~play_of 11.07 writ by the jCourt

Cont:

On' Sept 8, 2015, Applicant, Gary Don Jennings, a¢¢()rding to Art_ll_m
Sec.3 - of the Code of Criminal Proce`dure,, on~'prope;r form, W_ith attached _19 peg
Memorandum of' law in support of legitimate claims against the Board cf"Paroles,.
did address and maied such writ to the Dallas County District Clerk ~
tne court of conviction; only to have had such 11§07 writ "returned"

approximaely 30 days later, 'unprocessed'.

'To the Applicants"utter dismay, the Dallas County District Clerk,
whose duty bound to statutorily render "due process of law", reneged,
and obviously, rescinded from the ethical responsibility to either,
honor the Applicant' 11.07 writ via due process; or otherwise return
such sol lemn legal document back to its original "sender", dreAppMcant.
Instead, the Dallas C'oun-ty Dis»tric_t l(»Jlerl< - under the pretense '°that 11.07 writ
“didrwt_comply - did erred by forwarding such writ of habeas corpus -

"unprocessed' ~ to an inappropriate "jurisdiction”; Austin, Tx -to dui '

;. nom-g <>f.`.(71.~:1111;§1.3.1»_/lp;;\?;gn_l'_s_{_;,_,'h`"`a,,s'm i t_s_clerl», _Abel_ Acosta, zenclosed, a notification

g .

 

1¥9-0£~33

alleging chat"‘che. Applicancs' 11.07 writ did not ¢on{>'l'y,.;,*thg`;`”i§mustbe

"sent to (Dallas County District Clerk of conviction)thus,unprocessed.-

The Dallas County District Clerks' ignoble attempt to extricate

¢$themselves as the sole culprit, is clearly futile - as their'exposure

is quite apparent by the sheer fact of the existing proof that the urit
was definitely addressed and certified notary sent to them. A blatant

act of "obstruction of justice".

By the arbitration provision of filing, and the legal documentppro-
cess, any writ or legal form required or permitted to be presented u)the
Court or to a Judge shall be filed with the District Clerk. If m£mdtted
by an inmate confined in an institution, a document is timely filed if it is ’
deposited through the Prison Unit internal mail system - and is accom-
panied by a notarized statement or declaratio
setting out the date of deposits and indi
has been paid.

n in compliance wid1 23 U,S_ 1745 -
eating that first class postage

And more often than not, it is known that the DA, not the Court orthe
judge, is who wounds up with access of writs, court logs and docket even
before the Grand Jury gets hold of them. In State and Federalcases,i¢$
the prosecuting District Attorney (DA) that always present the indictment under the

Yrong statute. With such amazing facts in mind, it doesn't take any stretch Qf the `
)1magination to conclude how the Applicants{ writ got shipped to Austin Tx.'innnxmessad?

 

To Vindicate Habeas Writ Claim
From Dismissal

_ we -"

As a matter of public policy, any act that hinders or usurp the
legal operation of the judicial system or its legal proceeding ~ must
be resisted or punished by the `Courts themselves'; the judicial system
could not long continue to maintain respect and demand obedience unless
they controlled such conduct that's remotely ltended to obstruct or corrupt 4
the administration_,of justice. ` ` ` "

tBy sheer virtue of the Applicant's 11.07 writ having wound-up in the4
hands of, Cler!424 S.W.2d 220 - Hab Corp 207. Furthermore,

A writ employed to bring a person before a court, must frequentlyis to
ensure that the persons imprisonment or detention is not illegal -
its essence is of immemorial antiquity.

The Applicant or the person detained may, under oath, deny anycf dm'
alleged facts set forth by the District Attorney (DA) in the return '°state's
response to Applicants' 11307 writ" - or any other material facts -

The Court shall summarily bear and determine the facts, and dispose
of the matter as law and justice require. §ewly discovered evidence;

( as the "jurisdiction foul-play herein bringJ fortb) as a whole, WCLlld be
sufficient as to establish that no reasonable factvfindin§ wouldhave
found the Petitioner, Gary Don lannings, herein,

v legitimate 11.07 writ
"due process" and

' ~
'ex post facto" claims no more worthy of

dismissal
than the substantiating fact of such "

cruel and Unusual punishment" is

attacks by the juggernuats of the judiciary clergy are permissible-

"(_2-2-0'£-53)

Criminal law§ in essence, is a "stablilization ofpsHHdMB Smjgl -
miicy ~ its objective is to guide and to regulate the conduct of ind-

_ °l Principle_i$ the maxim that judges, lawyers,
and the administrative officials apply in the criminal code of pro-
cedures as a method of following standardlized protocol; such as
the exhausting of the proper "due process" as means of gaining or
refraining access of the Courts. Prisoners challenging the Parole
Board, or such agencies, is required to exhaust such remedies on

 

a admininstrative level; similar are there are different levels

that one must proceed ~ due to "jprisdiction" or venue.

Juridiction, in its narrow sense, is something possessed by cmnms,

not by judges (who are merely officers of court, like lawyers , bailiff
reporters), it encompasses only power of tribunal

»andcxmrt-

over subject matter ` _
and person. see Vernons' .Ann. Tex. Const. art. S, 1, 8; Davis v. State 952, S.W. 555.~

Reports of judicial decisions are among the most important spaces of
legal authority in the criminal law system, Over the course of time, judges shape
legal doctrines to address the complex issues oflour changing society.|?[.eg-
islative enactments cover even broader range of issues, but even a statute that

.; appears Straight-forwerd must be read in light of the court decisions that construe
and apply its provision.

AS alluded to previously, the term "stare decisis", the core ele~
ment of the Common law; from whence, the Petitioner's sole pbjective q
is herein duty bound to substantiate his argument; the "case-book"

§* ` effect, 759 F.2d 1190 (5 Cir. 1935).

To the extent that the Petitioner, Gary Don Jennings, herein seeks
relief regarding alleged due process/ex post facto/and mmmllnnwualgmn-
ishment ~ violations resulting from the Texas Board of Paroles’review

"process - the District Attorney, Susan Hawk inordinately dismissed
the Petitioners° due}nxmess claim on an astute practicality that argued-
to the effect that the Petitioner, more or less, forfeited his entit-
lement to such "30 days advance timely notice".by Virtue inami'hbsent"

of a complaint about the lack of any availability thereof; for which
'tbe Petitioner's rebuttal ~ asserts that such a "statutory entitlement,
by law, to provide a recipient whose eligible for parole a 30 day notb:¢

is not dependent upon the recipients' utilization via a mdmdttei¢33) my °“"”

.:' .:-'?\""i‘:"' "5`"'~".

'qnl e

 

 

 

OVERVIEV ,
CRUEL AND UNUSUAL PUNISHMENT:

.."Sentencing lacking any legitimate penological justification

is by its nature disproportionate to the offender's offense
constitutes 'cruel and unusual punishment." U.S.C.A. Const. Arna\d.§‘._;

Hence,Petititoner, who has a non-violent offese and has served over 1002
of his sentence while in full compliance with institutional mell.s;void of
any disciplinary infractions; participant and completion of TDCJ ITP
and Re-Entry Programmiclrequirements; recent registered as TDCJ 'Peer
Educator/Wall 'l`alk tutor - all, an accurate reflection of his ongoti.ngstaue
of rehabilitation which qualifies him for MS release - without the least Of
an imposing threat to society; Yet, denied release to his 'automatic' date
’ 8/8/20.15; Absurd!

.. ."Such unfettered discretion shown by denial of Mandatory Supervision as
prerequisite of the 77_‘“Legislative HB 1469 - does raise entitltment and thus v
does crest 'liberty interest' subject to due process analysis." U.S.C.A.S'. 14.

The Petiaioner raise what he perceive to be 'abuse of discretion';
that is subjecting him to further forms of 'cruel and unusual punishment;
by the sheer constituents of the amended 7!+"`Leg. HB 11433 DMS rule - whose

application has explicitly herein shown to have literally treated his

'non-violent' burglary offense within the 3-g aggravated category;guch whose

not eligible for'release to MS. Petitioner has not been previously convicted
of any listed serious offenses that would be a predecessor to enumerated offenses
that may current make him 'uneligible' for MS release. Ex parte Ervin 187 S.w. 3d `386. `

Abuse of discretion - an adjudicator's failure to exercise sound, reasonable,
and legal decisionemaking. An Appellate court's standard of reviewing a decision
that is asserted to be grossly unsound, unrealistic, illegal, unsupported by the
evidence present." see Discretion(ls) Appeal and Error 946; Federal Court._

Abuse of process- The improper and tortious use of a legitimately issued
court process to obtain a result that is either unlawful or beyond the process in

scope." Also termed, abuse of legal process.

The Petitioner has yet drawn forth the decimated attempt of thev res-
' ponsi’nle l'judiciary Court clergy° to render the Petitioner's legitimate
11.07 writ ineffective through their maze of error and acts of ’obstructing justice’.
Black's Law -"obstruction of just_ice";interference of any kind with the law ful

service or execution of writ, warrant, or other such lawful processes ~»thus, and
squected to prosecutorial and punitive reimbursement."
` j

.` <22~-¢~;'_»33) \, y §

 

libility ~ yet, to be unceremoniously snatched, discarded, and "

Cruel Unusual Punishment: {R'\

, v . 1 l
In determining whether a Parfi¢ular PU“lShmth 18 omni mrimmwual,

the courts must look beyond historical conception to the evolving `

standards of decency that mark the progress of a maturing society; the
stardard of extreme cruelty is not merely descriptive but necessarily

embodies a moral judgement, and while the standard it
same,

self remains the
its applicability must change as the basic morals of society;
change. see U.S.C.A.

Const. Amend. 8; Meadox v. State, 325 SJL 3d 18§.

' The Petitioner maintain his stance toward the State District Attor~

ney, Suan Hawk's ”underhanded" antics of belitteling the truth, as well

as to misappropriate facts. To assert that the Applicant's claim of

'cruel and unusual punishment' is withou
` §

n _ t any supporting evidence, mule~
the Petitioner's replete with an abundance of

page Memorandum of law.‘How

11.07 writ application was
such supporting "evidence" along the 19

could a "clergy" of law be so cruel and

of such astounding facts. The Petitioner is petulantly.besieged by the
clamor of judicial rhetoric that refuse to warrant the Petitioner's
writ the sensible fortitude it so deserv
of humiliation and degradation.

deliberately ignorgthe validity:

es; as opposed,to moral trupitude. " ':

The State district Attorney's argument:

.."in other words, a prisoner is not guaranteed release on parole."
Hence, what more closer of a word in the engligh vernacular can be more~

synonymous with "guarantee release" than that of, "automatic release";
as that of which the 77*1egislature HB 1469 statute thusly entitles
the Petitioner's 1989‘,_30 year UUMV conviction that '°govern" his parole elig..'

toyed" ‘
with as a playething in the tyrannical hands of the Farole Board.

.."Faciall’y permissable forms of punishment of inmates may, throughr
continual use, inflict 'cruel and unusual ptmishment. U.S.C.A. C()NSI`.
Cooper v. Sheriff, Lubbock County, Tex,, 929 FZ 1078.

.Hence, it doesn'_t take any stretch of the imagination to preceive the

"pattern";
of arbitrhry and

caprious train of 'cruel and unusual acts of punishment that

has become`typical and "facially permissable"' - under the guises of rules and

policies; sinice the Petitioner's inception into TDCJ: 'forfeiture of-street-tdm&

credit, followed by amultiple Set-Offs;‘ then a 'witMrawal' of one Set-fo, only

to =L_be issued a -Serve-All; which proceeded an unlawful DME' notice. ..then denied Pero]e.
` .' (27~0;-33)

 

Equal protection claims, in federal civil right action, can be
pursued and presented by inmates ~ in which they alleve that without
b justification they are treated unfair compared to other inmates sanctioned m
unparalleled sentencing guidelins." U.S.C. Const. Amend 14,1_2. U.S A 1933

No primer of an example of such 'cruel and unusual shrewd angles
o.":` this can be seen than in the enactment of the amended Sept .,l 1906

74 legislative House Bill 143 3 tha t govern the 'Discretionary Mandatory Supervision'
-statute. Which is, beyond a matter of opinion, a blatant travesty of

justice, a mockery of 'due process' , anda mere joke! for many who harbor gm

expectancy of being released on such DMS provision any time shy of`their long
vwayrm-J>:imum discharge 'day-for~day' date; its° a marginal oriented notion
ot` law and policy.

Hence, 'Equal protection’ clause requires no more than that a person under
particular sentencing guiglines be treated according to its' statutory ru`l@, and~ng¢

indiscriminately shuffled about like a "play~thing" in either extreme. If gha-n
llenged, government action does classify or distingush between two or
more groups; however, action does not violate 'equal' protection, it re-
quires equal law; not equal results. Precisely, the equivalence of the

3-g aggravated -DMS policy ought not be imposed upom the Petiti_oner' s ~\ §
'non-violent' past or current offense by the Parole Board nor by TDCJ. -'»':"

Abuse of Discretion Law:

Agency 'ahuse of discrtion' means that, in making decisions, agency
has either omitted from its consideration factors that legislature intended

agency to consider in circl.tmstances, included it

s initial consideration of guch
factors of irrelevant import;

reached completely unreasonable result after

W@i£hing Only assumable releva
. “ nt fact . .
Railroad, 753 S W. 2d 800 _ crs Se¢ Statewlde`Convoy Tran_

or however ,

vs . " `
`The premise of such endeavor is that the Constitution has implied

distinct limits on legislative discretion, limits clear enough for Courts to

discern so that such legislative (tmreacrates) would enact legitimate '1aws' r ather

than merely applying its 'own' form of bureaucratic spin - or narrow-minded agenda

of one's own self-centeredness. The initial problem is not so much as

.’ 0 1 o
selfishness than, self-conceit', which makes one's discretion awful

opinionated or fiercely dogmatic in perspective.

`<11»#-33)

£-§@+hi$ §“oc§s§ %§§om§ LnFai:'v éxfffculi when §§ %p;§ig;§how§ winqt%&

§ l QVRRALL §YNQPSIS
` Of 11.&7 Writ`

Wb§n, in the course of inca§§§rat§d §v§ncs, it becomzz §_ n§c§s

arv for an offend§r to petition t%e t%§ hands of servitude that
r§§ié§§ in the unequal yoke of his c§p§§r§: and d§clar§ his alaim
09 s;atut§ry 'lib b§rtv int§cst' » with legitimate expectations §§
fair €r§atm§nt and 'p§rol§';'thus; guarant§§d under the Unit§d
St§te§ Con§t£tg§ion. '

Fr§§dom to p§tition gov§rnm§nt, expressly tha admi§i§§r§t€§n.
of the Bo§rd of P§rdon§ and P§rol§s, for r§dr§§s cf g:i§v§nces,
means the right to bring such probl§ms ana concern§ to Ph§ att§n~
ltitan pf elected and §ppoint§d judicial officials - in §n hon§§t
'pursuit tp have them rectified or co$r§cteé.

§ vary significant part of judicial r§gul§tory admins£r§tion
has made a hug§ §§f§ct 1a th§ T§xas Corr§ction§i system. Tn§ com~
pil§§ion or collection of st§tutory leaislmtiv§ ordin§n§ as being,
the §quv§ L§nr of the 'St§t§ Criminal. Coc§ of rro§e edur§ , my g§n»
er§l synopsis can b§ narrowed down to ake challeng § of the 74“
i.eglslativ§ HB 1433, the 'Disc retion§rv Man@§to*y Sup§rvi§ion°

§t§tut§ Not over the annals of le§i§}§tiv§ ni§torv %as su¢h
§Houa§ will had § profound impact upon the d§tzim§§t oftHe in-
:§rc§r§t§d offend§r§; who, by d§F§u}t, will turn out t$ des pis§

ith§ operation of th§ §uéi.c' mal/pen§l §y§r§m far greater upon their '
§v§§tual relea§e - than their initial imprisonment. _ d
Prudence, £hd§§d will dic€§te thai government long §St§blish
i§ §§€ to he changed on behalf of light and transi§n€ mean§; in§s ~
m§§H as § criminal, by virtu§, owes § debt _tor§@é@§£§j, and éa¢w§

'enti¢n`i§ jusifi§bl§; y§t, °tumult and oppr§§§ion'i§ worst than
§l§u§ht§rl -

Lt§d St-t§ 3 Supr§m§.€ourt rmm§x§§ hmm£§§ u)em§mm§ such gdmin,

:,3,"_ -

"r§é n
istr§tiv§ le view b§For§ entering the ar§n§ of ju§ici§ §1 r§view vaw@r,

;.,,,

P§ri§§dh§; 9 33 0?§§£#-§udzoif1c1§1§ tamper witm €h§ '*`

,ch§r f q. z
)HAZQ'S t§t§ officials §homld und§r§ §nd and r§§§§ct th§
§m$\§m . qf'n

  
 

and d§Lib§rat§ int§rf§r§c§ with ita 'proc§dur§‘ can result in civil`or ;woéeéééorial
p§ na!ty. Th§z§ §houlan the any d§h§t§ over 1§ sues that points out that admi§i§t

ll » v -~ .,\ 1.‘€:1"
cars 10?§1 capacity ar§ bo h, inevitabl§ and §§§§ntail: y§t, hy§

such g§§ici§lg ought to be Criti similar §tand§rd

F}n 0
§ d Eor pool performenc§, and equally cru§inized For

their wrong decision§ that le§§.é?>s§vnzf r§p§rcus§ion
04 .

 

BYNoPsIs cont,

v ""v‘]_
"The law consists of the recorded 'rules that society Nll enforce

and the procedures by which they are implemented. These rules and
procedures are created in various ways, some by elected legislatures

and others through judicial decisions. However, these rules`shall
»govern the procedure in the justice, county, and district courts

of the State of Texas in all actions of a civil nature, with such
exceptions as may be hereinafter stated."

The Petitioner sole objective being to substantiate his argument
along the realm of the "case book" method; in retrospect, as most
effective in achieving the relief he seeks. However, may Providence
see fit that references of many similar case laws lends much strenght
and confidence in what's current - the State courts are not too565 S.W. 962 Cyw§33)

 

 

 

 

` °;received dn 4/16/2015, yet the minimum expired date 5/8/2015; hence, which dues not

”. aroument of "dismissa?” is just as much of a 'Blain error' ;Seeing

SYNOPSIS cont:

Knowing when to condense your REBUTTAL into that final draft
can be just as exhausting than having begun gathering legalres@nch
material. Such being the case, there comes the moment when it is §cher

necessary to synthesize the reasearched information into a whole,
however, such an attempt to condense the broad range of the'judicial.f
dynamics of penology' into a synopsis shall be the basis upon which
my conclusive argument of rebuttal is to be ascertained.

The Petitioner hath seized as an argumentive advantage to admin-
ister both facets of the "Plain error" doctrine; the former requires
that 'a minimum of clear or obviouse evidence of law were in place'at
time of trial under "current law" (such_as the statutory allotted 30 days
advance timely notice due process scheme; or the app].icable ex post facto clause;
both of which stands out V?lain" as majors …errors made by the Parole Board).

The evidence presented by the Petitioner - 'copy of the 1245 notice

allocate for an advanced '30 day notice' as stipulated by Statutory law.

 And the  Parole Board, as well as the District Attorney,&man}vwk'$

that the Applicants' prior l989 conviction - toward which the Court has no jur13- 1 def
diction - however, is an act after the fact of the ’ex post facto' retroactive act. -'
Al though the amended Sept 1,1996 DEB statute was incorrectly applied to the ‘
Petitioner' s 1989 30 year UUMV conviction ~ yet, its the UMS notice that explicitly
lends reference to the Petitioner' s 'current conviction' of 20l3 - whicixcpincides o
with the DMS notice:.."records show you have a conviction committed after 1996".. '\
Iherefore given the Court absolute "jurisdiction" of authority to grant the relief
that the Petitioner seek.

Moving right along...

The latter facet of the "Plain error" clause is thus construed as the
absent of any 'plain error’ under "current law” - if - defendants' dwmry
requires the extension of precedent(such in the herein _'jurisdiction vs. venue
conflict. As the above rendition pointed out; the District Attorney, Susan Hawk has
obviously misconstrued the resolute irregularity of the ex post facto introduction
in the Petitioner' s instant 2013 10 year burglary conviction - annexed to the ong notice
that specify its’ relevance to a conviction committed after 1996; and surely this doesn' t

"preclude" the Petitioner from raising issues from that which is adamantly atteched

to it; and which further authorize this Court full' ’juriadiction". .How@ver, Such an
instance may warrant the setting of a.'jnxxuxknxx?§ in accordance with the
clause. see Fed Rule Ct Troj 610 F.3d 308 - Crim. Law.

owes )

Plain error'

 

'The Board e~¥ Pm~c(o»£$ amf Paro(es PnNe(memb€r‘_§, resin/fig FLs s bon/ch c)i:~

appointed renegades whohconsider themslves demigods, has convened
into a bureaucracy - a system so defined as a need to follow compdhd
procedures that impedes effective action; which ought not be take
lightly, given the havoc they've reeked in and around the penal
institutions that far outweigh what their vociferous demnds and
costly expenditures warrants.

lt is found in:Orellana v. Kyle. 65 F 3d 29; "that if prisoners
complaint alleges unconstitution, coupled with state law violation of the
Parole Board having indirect or an inadvertent impact on whether prison
eventually receives or denied parole, and both asserts claim\nder
federal civil right statute, and seek writ of habeas corpus, the court
should separate the claim and thus decide". Hence, the Petitioner
Gary Jennings, hereby request.

Guaranteeing persons' liberties the right to petition, protect
from abuse discretion, or from being excluded or denied due proce%
and thus, being subject to discrimination under any program or activity
receiving federal financial assistance, is the revelant provision
of the U.S; Constitution.

ln form, as the Petitioner herein emphasize, judicial djigatkm
in cases invoking the higher law of the Constitution - arise when an
individual asserts his rights against an entity that has violated
his rights,the Board of Paroles; if the resolution ofsud1cawais
of that which requires the court to analyze the validity